
	
		II
		Calendar No. 427
		110th CONGRESS
		1st Session
		S. 2185
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2007
			Mr. Graham introduced
			 the following bill; which was read the first time
		
		
			October 18, 2007
			Read the second time and placed on the
			 calendar
		
		A BILL
		To permanently extend the current marginal tax
		  rates.
	
	
		1.Application of sunset
			 provision to individual income tax ratesSection 901 of the Economic Growth and Tax
			 Relief Reconciliation Act of 2001 shall not apply with regard to the amendments
			 made by section 101 of such Act.
		
	
		October 18, 2007
		Read the second time and placed on the
		  calendar
	
